Mr. Justice McBride delivered the opinion of the court. 3. Fraudulent conveyances, § 58* — what creditors may avoid transfer of corporate stock by husband to wife. Only creditors having claims when a fraud is committed by a husband in making a transfer of stock to his wife can avoid the conveyance, unless it be shown that the conveyance was made in anticipation of incurring debts, to avoid the payment of which the conveyance was made. 4. Fraudulent conveyances, § 58* — when deemed that transfer of stock by husband to wife was not in anticipation of indebtedness. It must be deemed that the transfer of corporate stock by a husband to his wife at a time when he owed very little indebtedness was not in anticipation of indebtedness incurred only as surety for a corporation in which he was a stockholder, and two years after such transfer.